Title: To Thomas Jefferson from William Duane, 19 October 1824
From: Duane, William
To: Jefferson, Thomas

Respected and dear Sir,  Washington, 19 October, 1824I denied myself the pleasure of replying to your kind letter in answer to mine concerning the Pamphlet on “The two Americas” from an apprehension that you were already too much troubled by correspondence; the same motive would operate now did not an unutterable necessity induce me to the trespass as a refuge from despairThe death of Samuel Clarke, the Naval officer of the Customs at Philadelphia died on Saturday last, and I arrived here this day to solicit the station. I addressed a letter to the President, as he had authorised me to do, which reached him yesterday, and it was too late on my arrival to wait upon him. But the letter was handed to him by Mr Lee under cover to whom he desired I should write.I am apprehensive that interests more active than mine in Phila will prevail against me, unless, your goodness should see it fit to interfere once more in my behalf with the President. I am thus apprehensive because when I had an interview in May last, and tendered several papers containing signatures of respectable Citizens of Philaa and members of both chambers of Congress here, the President was so good as to say that they were not necessary. Therefore I brought none now. But the President now has said that I must obtain signatures for this special office.Here then am I involved in a double dilemma if I may so express it—There are several persons who have neither my experience nor any claims on the Score of service, but who have less scruples to seek signatures—and may seek them where I should not; again if it were required that I should return to obtain signatures, my friends may be preoccupied; and if I were to go—travelling with the utmost economy I should reach my family with not more than $3—and I should find them with not much more—as after paying my debts and subsistence out of what I received here last winter—I had only 50$ left. Such are the strange vicissitudes of life; and it is in such circumstances that I was taken up as the Candidate of the Old Republicans in the recent Election for Members of CongressNo man in the Union stands better in moral and mental estimation than I do with men of all parties in Phila and it must be a consolation after nearly 30 years before the public, that my son and myself should hold the place of preference among those who adhere to the principles of 1776 & 1800 But altho a Republic now means something, the rights of man is no longer a paradox, and Democratic government is no longer Jacobinism; and those who formerly reprobated now use the language and profess the doctrine they reviled twenty four years ago; they do not thank those who aided in reforming their modes of speech; and as I was an idle spectator in the transactions which produced this revolution in speech, the very same men opposed me on this occasion who were opposed to you at that period and since. They do justice to my social character, but tho they profess to be all Republicans all Federalists—they are not forgetful that I had shared in their conversion.I had however a larger vote than Mr Swanwick, Mr M’Clenahan, capt W Jones, or Jo. Clay—as two of the most populous and republican wards of the city in former times voted for those citizens, but are now attached to the District of southwark. It is true a great number of the leading republicans of that period have passed away, but this shews that the principles of the Jefferson school has had in new generation successors of the same principles. It is a subject that I have never heard appreciated as it merits, that is, the effect of these principles gaining the ascendancy, for altho’ the votes now are given in the same way as 20 years ago, the fundamental principles are no longer disputed nor reviled, and the rising generation will receive them uncontaminated. It was to me a subject of peculiar interest to mark the contrast between the conduct of the same persons 24 years ago and on the recent reception of the virtuous La Fayette at the former period I have known the license to be taken away from the old established tavern the Dean’s Head, for no other trespass than permitting the Marseilles hymn to be sung in the House—and yet it was the very same man that took away the license, that ordered the Marseilles Hymn to be performed upon the entré of La Fayette!I fear my feelings have induced me to tresspass on you more than was necessary; but I have been too many years accustomed to be affected in this way, to be able to govern my feelings now—or to deny myself the gratification of such recollectionsI shall therefore not trespass on you further than to entreat—and I have never importuned you—may I now without wounding your goodness—entreat you to act in my favor in obtaining the Station of Naval Officer in the place of Mr Clarke deceased. My wife and her four daughters look with melancholy anxiety to my visit here—a failure would leave us utterly destitute. With that station, $2500 a year, I could occupy my leisure in finishing three or four works that must perish, if I should be abandoned nowWith the utmost affection and respect Your friend & SertWm Duane